Title: To James Madison from Thomas Jefferson, 22 December 1805
From: Jefferson, Thomas
To: Madison, James


          
            Dec. 22. 05.
          
          The Tunisian Ambassador put into my hands the packet now sent, & at his request I promised it should be safely returned to him before he went away, as it contains the originals of letters—it presents a chronological view of the Bey’s correspondence with our officers, with explanatory statements of facts connecting them. I found the whole worth reading, tho’ I had read the letters hastily before. He appears to feel deep indignation against Davis, whom he considers as having alimented the whole by an unfaithful mediation, & by misrepresentations from the one to the other.
        